Citation Nr: 0740928	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, 
Maine


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Veteran represented by:	Massachusetts Veterans 
Services  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from November 
1953 until November 1955, when he was honorably discharged.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine (the RO).  The veteran perfected his appeal by 
filing a substantive appeal in March 2005.  The RO in 
Providence, Rhode Island now has original jurisdiction over 
the claims folder.   

During an April 2006 Travel Board hearing at the Providence 
RO, the veteran presented testimony before the undersigned 
Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In January 2007, the Board remanded this case so that 
additional evidentiary development could be accomplished.  
The case is once again before the Board.


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

Stegall concerns

In January 2007, the Board remanded this claim in order for 
the Veterans Benefits Administration (VBA) to obtain 
clarification from the veteran and his representative 
concerning the veteran's claim and to obtain a clarifying 
medical nexus opinion.  VBA was then to readjudicate the 
claim.

VBA contacted the veteran and his representative via a 
lengthy letter dated February 8, 2007.  The veteran underwent 
a VA examination in July 2007.  VBA readjudicated the claim 
in a September 2007 supplemental statement o the case. 
VBA has thus complied with the directives of the January 2007 
remands.     See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in March 2003, February 2007 and June 
2007 which were specifically intended to address the 
requirements of the VCAA.  The March 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show ". . . that you 
were exposed to asbestos in service and that the exposure 
caused a disease or injury that has continued since your 
discharge."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "medical records, employment 
records, or records from other Federal agencies."  
This letter also advised the veteran that VA would assist him 
by providing a medical examination or getting a medical 
opinion "if we decide that it's necessary to make a decision 
on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2003 letter notified the veteran that he "must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to support your claim with 
appropriate evidence."  More specifically, the veteran was 
advised that if "there are any other private medical records 
that would support your claim, you can complete the enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and we 
will request those records for you."  [Emphasis as in 
original.]  Alternatively, the veteran was advised that he 
could "also get these records yourself and send them to 
us."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The March 
2003 letter instructed the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you or that you may have in your possession."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a separate letter 
dated March 2006.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asbestosis.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  The veteran's claim of entitlement 
to service connection was denied based on element (2), 
existence of a disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The veteran received amplification of the previously provided 
VCAA notice, including Dingess notice, in another VCAA 
letter, dated February 8, 2007

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided VA 
examinations in June 2003, February 2005 and July 2007, the 
reports of which indicate that the examiners performed 
appropriate X-ray studies and rendered appropriate diagnoses 
and opinions.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at a April 2006 Travel Board hearing, as was noted 
in the Introduction.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).

Analysis

The veteran seeks service connection for asbestosis.  He 
contends that he developed asbestosis as a result of asbestos 
exposure while working as a pipe fitter in the United States 
Navy. 

The first Hickson element is the existence of a current 
disability.  Essential to the award of service connection is 
the existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].  

The medical evidence as to the existence of the claimed 
disability, asbestosis, is in conflict.

Against the veteran's claim are three VA examination reports, 
all of which conclude that no asbestos was found in the 
veteran's lungs.  A June 2003 examination record noted that 
"there is   . . . no evidence of asbestosis on today's 
examination and there is no evidence of asbestosis neither by 
X-ray nor by PFT [pulmonary function testing]."  A February 
2005 examination record stated that "there is basically no 
evidence [of] asbestos on either chest X-ray or pulmonary 
function test."  A July 2007 record noted that the veteran's 
"chest X-ray and pulmonary function tests are normal; 
therefore, the veteran's respiratory condition is less likely 
than not related to his history of asbestos exposure."  

However, the veteran produced private medical reports dated 
in August 2002 and May 2004 in support of his claim.  The 
August 2002 medical record from J.S., M.D, as part of a 
asbestos litigation case (evidently not involving the 
veteran's military service), found that there was an ". . . 
interstitial pattern, consisting of small, irregular linear 
opacities within the mid and lower lung zones bilaterally."  
Dr. J.S. noted, however, that the film quality of the 
veteran's pulmonary X-ray was "grade 3, due to 
underinflation and underexposure" and that "[a] repeat 
chest X-ray is advised due to underinflation on the original 
film."  [Evidently, no additional x-ray studies were 
performed.]  Dr. J.S. also found that the pulmonary function 
testing demonstrated "normal spirometry and lung volumes . . 
. ."  Notwithstanding the fact that there was poor X-ray 
quality and no evidence of problems on pulmonary function 
testing, Dr. J.S. concluded that there was "pulmonary 
asbestosis, based on the interstitial changes on the chest X-
ray and the exposure history."

In the May 2004 report, M.B., M.D., noted an X-ray finding of 
"hypoventilatory changes or scarring both lung bases."  
From that X-ray, Dr. M.B. opined "bibasilar scar/cicatrix 
tissue, secondary to asbestos exposure in Navy, in my 
opinion."  
The Board observes that the only apparent evidence for this 
nexus opinion was an X-ray report in which there was no noted 
asbestos in the lungs.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.   See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).    

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  For reasons stated 
immediately below, the Board believes that the VA opinions, 
based as they are on x-ray and clinical studies, are more 
probative than the private opinions.  

Both the August 2002 and May 2004 private medical opinions 
appear to not be based on competent diagnostic evidence of 
asbestosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  Indeed, Dr. 
J.S. admitted that he was basing his opinion of x-ray 
evidence of poor quality.  Neither private physician 
specifically identified any residual of asbestos inhalation, 
and neither accounted for normal pulmonary function testing. 

Accordingly, the Board places little weight of probative 
value on those reports.  

The VA examinations, on the other hand, are persuasive 
evidence that the veteran does not suffer from asbestosis and 
therefore has no current disability.  In those reports, the 
examiners reviewed X-rays of the veteran's chest.  The 
veteran's lungs were deemed to be clear.  The examiners 
concluded that there was no active pulmonary disease related 
to asbestos.  

Moreover, there is no other evidence which indicates that any 
residuals of asbestos exposure exist.  The veteran has not 
stated that he is currently undergoing treatment for 
asbestosis, or that he has ever undergone treatment for that 
disease.  The medical records in the file do not in fact 
document any such treatment.  This lack of evidence that the 
veteran suffers from any asbestosis-related disability is 
probative.  See Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].    

The Board notes, however, that the veteran does have a 
history of respiratory problems, including pneumonia and 
bronchitis.  However, the veteran does not appear to state 
that those illnesses are related to his asbestos exposure in 
the military, and none of the medical evidence of record 
suggests that such is the case.  Therefore, the Board has 
properly construed the veteran's current claim to be for 
entitlement to service connection for asbestosis only.

To the extent that the veteran himself contends that he has 
asbestosis, it is now well-established that lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Because the record contains no competent medical evidence 
establishing the presence of an asbestosis-related 
disability, service connection is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.  

For the above-discussed reasons, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for asbestosis is denied.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


